DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 11023009.
Regarding claim 1, Kim discloses a display apparatus (Fig 1) comprising: a display panel (100) comprising: a folding area (FA) foldable around a virtual folding axis (virtual axis running parallel to FA) extending in a first direction (along DR2, Fig 4); and non-folding areas (NFA) spaced from each other with the folding area interposed therebetween (Fig 4); and a protection member (BDP, Fig 11) comprising: a hinge member (CTM) located below the display panel (Fig 4), the hinge member overlapping with the folding area (once assembled Fig 5), and configured to be folded around the virtual folding axis (Fig 2); a base member (sm1, sm2) overlapping with the non-folding areas (Fig 4); and a support member (HGM) coupled to the hinge member and the base member (Fig 5), wherein the hinge member comprises: extension parts (EX1) extending in the first direction and located along a second direction (DR1) crossing the first direction (Fig 16), each of the extension parts having a guide groove (PN) defined in at least a portion thereof (Fig 14); joint parts (G1) connected to opposite ends of each of the extension parts (Fig 14), and rotatably coupled to one another (Fig 31); and a guide part (GD1) comprising a protruding part (sm3, sm4) protruding in the first direction (Fig 29), and configured to be coupled to the guide grooves of the extension parts (see Fig 29).
Regarding claim 2, Kim discloses the display apparatus of claim 1, wherein the protruding part is configured to be accommodated in the guide grooves when the display panel is unfolded (Fig 30), and the protruding part is configured to be spaced from at least one of the guide grooves when the display panel is folded (Fig 32).
Regarding claim 4, Kim discloses the display apparatus of claim 1, wherein a shape of the protruding part includes one from among a polygon shape and an oval shape, and the guide grooves have a shape corresponding to the shape of the protruding part (see Fig 29).
Regarding claim 11, Kim discloses the display apparatus of claim 1, further comprising: a lower cover member (BSC1) overlapping with the folding area (Fig 4), and coupled to the base member (Fig 5); and an upper cover member (BSC2) coupled to the lower cover member to cover the support member (Figs 4, 5). 
Regarding claim 12. The display apparatus of claim 11, wherein the support member is coupled to the lower cover member (Fig 31).
Regarding claim 13, Kim discloses the display apparatus of claim 1, wherein the base member has a plurality of grooves defined therein, the plurality of grooves configured to accommodate the support member and the hinge member (Fig 5).
Regarding claim 14, Kim discloses the display apparatus of claim 1, wherein the base member comprises a plurality of base members, each of the base members overlapping with a different one of the non-folding areas (Fig 1), and wherein, when the display panel is folded, rear surfaces of the base members contact each other (Fig 2).
Regarding claim 15, Kim discloses the display apparatus of claim 1, wherein the hinge member comprises a coupling part (SU) extending in the second direction from the joint parts, the coupling part being coupled to the base member (Fig 5).
Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 3 recites: The display apparatus of claim 1, wherein: each of the extension parts comprises an upper portion adjacent to the display panel, and a lower portion opposite to the upper portion; and the guide groove of each of the extension parts is defined as an inner surface that is exposed by removing a portion of a corresponding extension part from among the extension parts in a direction toward the upper portion of the corresponding extension part from the lower portion thereof. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 5 recites: The display apparatus of claim 1, wherein the support member comprises: a fixing part partially surrounded by the guide part; an insertion part connected to the fixing part, and extending in the second direction; a body part coupled to the base member, and having an insertion groove configured to accommodate the insertion part; and a restoration part surrounding an exposed portion of the insertion part that is exposed from the body part, the restoration part having elasticity, wherein the restoration part is configured to be in a relaxed state when the display panel is unfolded, and the restoration part is configured to be in a contracted state when the display panel is folded.*Claims 6-8 depend directly from claim 5 and is therefore allowable for at least the same reasons. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 9 recites: The display apparatus of claim 1, wherein, when the display panel is unfolded, the guide part is configured to overlap with the extension parts sequentially from an extension part at an outermost position of the extension parts to an extension part at a central position of the extension parts. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 10 recites: The display apparatus of claim 1, wherein, when the display panel is folded, the guide part is configured to not overlap with the extension parts sequentially from an extension part at a central position of the extension parts to an extension part at an outermost position of the extension parts. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.


Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: specific limitations or key features found in independent claim 16 is not taught or adequately suggested in the prior art of record, namely “. . . each of the guide grooves being defined by removing a portion of a corresponding extension part from among the extension parts from a lower portion of the corresponding extension part facing the base member; joint parts connected to opposite ends of each of the extension parts, and rotatably coupled to one another.” Claims 17-20 depend either directly or indirectly from claim 16 and are therefore allowed for at least the same reason. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/ Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 23, 2022